Kincheloe, Judge:
These appeals to reappraisement involve the valuation of certain hanging or wallpaper imported from France.
After a careful examination of all of the evidence contained in this record, I am of the opinion that such record contains no evidence of sufficient probative value to overcome the presumptively correct values found by the appraiser.
I therefore find that the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved and that such values are the values found by the appraiser. Judgment will be rendered accordingly.